Napton, J.
In regard to the responsibility of a railroad company to supply suitable machinery to their employees, and to keep the same in repair, there is no-difference of opinion among the courts, but a very decided difference has arisen in relation to the duty of maintaining-suitable machinery, so far as the claims of employees are-concerned, some courts holding that when the company employs competent inspectors and repairers, and an injury occurs through their negligence, no liability attaches to-the company, regarding the injury- as one resulting from the negligence of fellow-servants; whilst other courts have-held that the duty in regard to machinery is one as to which,, although it is performed by subordinates, the company is in fact represented by such agents, and their carelessness is not put on a footing with that of fellow-servants of the party injured. This court has in Gibson v. Pacific R. R., 46 Mo. 163, and in lewis v. St. Louis & Iron Mountain R. R., 59 Mo. 495, adopted the latter view, following the cases of Snow v. The Housatonic R. R., 8 Allen 441, Ford v. Fitchburg R. R., 110 Mass. 240, and Flike v. B. & A. Co., 53 N. Y. 549. This last case was decided by an equally divided court, aiid the cases of Wonder v. Baltimore & Ohio R. R. Co., 32 Md. 412; R. R. Cos. v. Webb, 12 Ohio State 475; Waller v. S. E. R. R. Co., 2 Hurl. & C. 102, maintain the contrary doctrine. The case in Ohio is in its facts very much like the present, and the court held the inspectors of the brake fellow-servants with the brakemen, and?. therefore, held the company not responsible for the inspectors’ negligence. In the case now before the court the instructions of the circuit court followed the views of this court in the above cited cases, in which this court considered the supervisors of the track and the inspectors of *230the machinery as virtually representing the company. As the authorities are conflicting and irreconcilable, and it is not clear that public policy authorizes or requires any departure from former decisions, the judgment of the circuit court must be affirmed.
The other judges concur.
Affirmed.